Exhibit 10.1
 
EXTENSION OF EMPLOYMENT AGREEMENT
FOR
PRESIDENT AND GENERAL MANAGER JEROME A. FAGERLAND


 

  THIS EXTENSION OF EMPLOYMENT AGREEMENT, effective as of August 3, 2011, is
between NEDAK Ethanol, LLC and Jerome A. Fagerland.


As allowed by paragraph 3.(a) of the original Employment Agreement (Exhibit
10.1) executed on October 30, 2007:


“… This Term may be extended for two additional two-year periods upon express
written consent of both parties on or before September 1, 2011 and September 1,
2013, respectively…”


We hereby provide written consent that exhibited Employment Agreement shall be
extended for an additional two years beginning on November 1, 2011, expiring on
October 31, 2013.


We hereby affirm that exhibited Employment Agreement may be extended for one
additional two-year period upon express written consent of both parties on or
before September 1, 2013.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above set forth.
       

 
 

  NEDAK ETHANOL, LLC    PROFESSIONAL               /s/ Everett Vogel   /s/
Jerome A. Fagerland           Everett Vogel   Jerome A. Fagerland     Chairman  
Date: August 3, 2011     Date: August 3, 2011      

 
 

 






 



